               Case 2:19-cv-03501-MAK Document 15 Filed 12/20/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DENISE VANELLI                                      CIVIL ACTION

                        v.                          NO. 19-3501

CAPITAL ONE BANK, N.A.


                                             ORDER

          AND NOW, this 20th day of December 2019, upon considering the parties Notice of

    Settlement (ECF Doc. No. 14), it is ORDERED:

          1.      This action is DISMISSED under agreement of counsel and Local Rule of Civil

Procedure 41.1 (b); 1 and,

          2.      The Clerk of Court shall mark this matter CLOSED.




1
    Local Rule 41.1 (b) provides:

         [a]ny such order of dismissal may be vacated, modified, or stricken from the
         record, for cause shown, upon the application of any party served within ninety
         (90) days of the entry of such order of dismissal, provided the application of the
         ninety-day time limitation is consistent with Federal Rule of Civil Procedure
         60(c).
